             Case 2:20-cv-01323-RAJ-JRC Document 118 Filed 06/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         EL PAPEL LLC, et al.,
                                                             CASE NO. 2:20-cv-01323-RAJ-JRC
11                              Plaintiffs,
                                                             ORDER ON UNOPPOSED
12               v.                                          MOTION FOR LEAVE TO FILE
                                                             BRIEF AS AMICI CURIAE
13         JENNY DURKAN, et al.,

14                              Defendants.

15

16            This matter is before the Court on the unopposed motion of various amici curiae

17   (Northwest Justice Project; King County Bar Association; Skagit Volunteer Lawyers Program;

18   Building Changes; Columbia Legal Services; the Fred T. Korematsu Center for Law and

19   Equality; ACLU of Washington, Tenants Union of Washington State; and the Washington Low

20   Income Housing Alliance) to file an amici curiae brief. Dkt. 114. The Court finds good cause

21   and grants the motion.

22   ///

23   ///

24   ///

     ORDER ON UNOPPOSED MOTION FOR LEAVE TO
     FILE BRIEF AS AMICI CURIAE - 1
           Case 2:20-cv-01323-RAJ-JRC Document 118 Filed 06/15/21 Page 2 of 2




 1   Amici shall file the brief attached to their motion (Dkt. 114-1) within three days of this Order.

 2          Dated this 15th day of June, 2021.

 3

 4

 5                                                         A
                                                           J. Richard Creatura
 6
                                                           Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON UNOPPOSED MOTION FOR LEAVE TO
     FILE BRIEF AS AMICI CURIAE - 2
